Citation Nr: 0113248	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  95-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for visual problems as 
secondary to service-connected residuals of carcinoma of the 
right parotid gland.  

2.  Entitlement to service connection for loss of teeth as 
secondary to service-connected residuals of carcinoma of the 
right parotid gland.  

1.  Entitlement to service connection for disequilibrium as 
secondary to service-connected residuals of carcinoma of the 
right parotid gland.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In December 1998, the Board remanded the case for 
additional development.  That development has been completed.  
The case is now before the Board again.  

The record reflects that service connection for post-
traumatic stress disorder (PTSD) was denied by the RO in 
October 1998.  In November 2000, the veteran reported that he 
had been receiving psychiatric treatment at a VA facility.  
In a brief submitted to the Board in March 2001, the 
veteran's representative requested that this statement be 
construed as a claim for service connection for PTSD, and 
that the issue be referred to the RO for adjudication.  Where 
the veteran raises a claim that has not yet been adjudicated, 
the proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no causal relationship between any component of 
the veteran's current visual problems and his service-
connected residuals of carcinoma of the right parotid gland.  

3.  There is no causal relationship between any component of 
the veteran's loss of teeth and his service-connected 
residuals of carcinoma of the right parotid gland.  

4.  The veteran is shown to have disequilibrium, which was, 
in part, the result of treatment for his service-connected 
carcinoma of the right parotid gland, to include cobalt 
radiation treatment.  


CONCLUSIONS OF LAW

1.  Any chronic visual disorder is not proximately due to or 
the result of service-connected postoperative resection of 
the right parotid gland and right sternal sternocleidal 
muscle for carcinoma with radiation therapy.  38 U.S.C.A. 
§§ 1101, 1, (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).  

2.  The veteran's dental problems, claimed as loss of teeth, 
are not proximately due to or the result of service-connected 
postoperative resection of the right parotid gland and right 
sternal sternocleidal muscle for carcinoma with radiation 
therapy.  38 U.S.C.A. §§ 1101, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000).  

3.  The veteran's disequilibrium is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1131, (West 1991); 38 C.F.R. §§ 3.303, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Unites States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified 
as amended at 38 U.S.C.§§ 5102 and 5013).  The appellant 
was notified in the April 2000 rating decision that the 
evidence did not show that visual problems or loss of 
teeth were related to a service-connected disorder.  
That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), informed the 
appellant that the evidence lacked medical confirmation 
that there was a causal connection of visual problems 
and loss of teeth to the service-connected right parotid 
gland carcinoma or to any associated radiation treatment 
received.  He Board's remand further informed the 
veteran of the evidence needed to substantiate his 
claims and provided him with the opportunity to inform 
VA of any relevant evidence.  VA has no outstanding duty 
to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the 
discussions in the rating decision, the SOC, and the 
SSOC informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5013A).  In this case, the appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records identified by the 
appellant, and the appellant was informed in letters of what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  It appears that requested records 
have been secured.

The claims file also reflects that the appellant was provided 
specific VA examinations to determine whether there was a 
causal connection between the disorders at issue and the 
service-connected disability.  In her brief on appeal the 
appellant's representative argued that the examinations were 
inadequate because they did not contain opinions worded in 
the precise language used by the Board in its remand.  The 
examiners did not specifically state whether "it was at 
least as likely as not" that the claimed disorders were 
related to service connected disability.  Although the 
examiners did not use the "as likely as not" language, they 
rendered opinions that do enable the Board to determine 
whether they found that the claimed disorders were "as 
likely as not" related to service connected disability.

Thus, it is the Board's conclusion that in the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted, because 
VA has complied with the requirements of the new law.  

Factual Background

Upon rating action in November 1966, service connection was 
established for a malignant growth of the right parotid 
gland.  This grant was based on service medical records 
(SMRs) which reflect that the veteran was seen in 1966 after 
he developed swelling in this gland.  Subsequently, a 
diagnosis of malignant muco-epidermoid carcinoma of the right 
parotid gland was made.  He was given cobalt radiation 
therapy between February and April 1966.  

Subsequent private and VA records do not reflect a recurrence 
or other activity of the tumor that was surgically excised 
from the right carotid gland.  

In November 1992, the veteran filed claims for the 
disabilities listed on the title page of this decision as 
secondary to the service-connected right parotid gland 
removal of the malignant tumor, to include the cobalt 
radiation treatment.  

VA records reflect that the veteran was in a motor vehicle 
accident in October 1992.  This accident resulted in 
lacerations and a fractured cervical spine.  A computerized 
tomography (CT) scan of the head at that time showed severe 
scalp lacerations and swelling and cranial fracture or 
depression.  There were no signs of brain edema, mass effect, 
subdural, epidural, intracranial, or parenchymal brain 
hemorrhage.  

VA general, neurological, visual, and dental medical 
examinations were conducted in March 1993.  On visual 
examination, it was noted that the veteran's visual acuity 
was corrected to 20/20.  The slit-lamp examination, 
ophthalmoscopic examination, and intraocular pressure were 
all within normal limits.  He had a normal visual apparatus.  
(The Board notes that the veteran is already service-
connected for right upper eyelid edema as secondary to 
residuals of postoperative right parotid gland disorder.  See 
rating action of September 1970.)  

Examination of the teeth showed that the veteran had numerous 
missing teeth and missing crowns.  It was noted that it did 
not appear that he had a xerostomia or dry mouth condition.  
Poor oral hygiene was indicated.  

On neurological examination, the veteran gave a history of 
disequilibrium or vertigo that began after his 1966 cancer 
surgery and cobalt treatment.  He reported that he often 
staggered to the right when standing and that this happened 
numerous times per day.  Following examination, the 
assessment was that of self-reported history of vertigo of 31 
years.  

Additional VA examinations were conducted in November and 
December 1995.  The November 1995 dental examination report 
shows that the veteran complained of dry mouth.  Examination 
revealed that the appellant had large right side soft tissue 
defect secondary to parotid treatment.  The teeth were all 
adequately restored and even with loss of gland, there 
appeared to be enough moisture.  Numerous teeth were missing.  
The examiner indicated that findings were essentially 
unchanged since the last examination in 1993.  

On a December 1995 VA neurological examination, the 
examiner's opinion was that it was doubtful that the 
veteran's complaints of vertigo were due to radiation therapy 
for cancer.  The examiner opined that it would seem remotely 
possible cobalt treatment could have damaged vestibular 
apparatus in the inner ear.  The physician commented that the 
vertigo might be due to inner ear trauma that was the result 
of the postservice vehicle accidents.  

At a personal hearing at the RO in October 1996, the veteran 
testified in support of his claims.  He asserted that his 
visual problems, his loss of teeth, and his disequilibrium 
were residuals of his service-connected cancer treatment.  At 
the hearing, he submitted two lay statements attesting to his 
balance problems.  

VA examinations were again conducted in October 1997.  As 
noted, however, in the Board's remand decision in December 
1998, at the time of the October 1997 dental examination, the 
examiner indicated that it was "indeterminate" as to 
whether the veteran's loss of teeth was due to his cobalt 
treatment.  The examiner reported that it could not be 
determined if the veteran's teeth were lost due to radiation 
(no extractions before treatment) or other causes.  In the 
1998 remand, the Board also observed that at the time of the 
October 997 neurological examination, the examiner indicated 
that he could not say that the veteran's disequilibrium was 
clearly related to his cobalt therapy.  He also noted that he 
could not clearly say that there was no way that it was 
related to therapy.  The examiner indicated that further 
testing needed to be performed.

The opinions requested in the Board's remand were obtained 
through VA examinations conducted in September 1999.  Upon 
visual examination, the veteran indicated that he used Visine 
once each day for dryness in the eyes.  His uncorrected 
visual acuity was 20/200.  Corrected visual acuity was 20/40 
and 20/20 for distance and 20/30 and 20/25 for near.  Slit 
lamp examination was normal.  The diagnosis was astigmatism 
presbyope.  The examiner indicated that while radiation 
treatment could cause optic neuropathy or a radiation 
retinopathy, this developed with a few years of radiation 
treatment, and that there was no sign of either disorder in 
this case.  

Upon dental examination, it was indicated that there were 
numerous teeth that were missing.  There was no xerostomia.  
The examiner opined that there was no dental disorder that 
could be attributed to the right parotid gland carcinoma or 
radiation therapy.  It was noted that there was adequate 
salivary flow so this was unaffected by radiation.  The 
examiner indicated that results of radiation would reveal 
radiation caries.  This was not shown, however.  It was 
opined that the loss of teeth was most likely the result of 
poor hygiene.  

The VA neurological examination report reflects that the 
veteran gave a history of problems with his balance within 
six months following the cessation of radiation therapy for 
parotid cancer.  Examination revealed that the cranial nerves 
were intact.  There was no nystagmus.  Motor strength was 5/5 
with no pronator drift.  There was a marked tremor 
bilaterally with decreased sensation in the legs.  Reflexes 
were 2 in the upper extremities, 3 in the knees, and 2 at the 
ankles.  The toes were downgoing.  The veteran's gait was 
normal and Romberg was normal.  It was noted that the veteran 
had a history of alcohol problems.  It was opined that the 
veteran did not have a true vertigo.  

The examiner opined that there was a possible neuropathic 
cause or spinal cord and radicular nerve damage.  It was also 
opined that peripheral neuropathy might cause the veteran's 
disequilibrium.  The examiner indicated that the cause may be 
multifactorial.  It was added that it was possible that there 
was some degree of damage secondary to the radiation 
treatment.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

The dispositive matters in this case concern the existence of 
visual, dental, and neurological pathology and of the 
relationship of that pathology, if any, to the veteran's 
service-connected right parotid cancer treatment.  There is 
no evidence, nor has there been any contention, that claimed 
disorders were directly incurred in service or are otherwise 
related to service.  In other words, it is medical causation 
and etiology, which is dispositive as to this issue.  That 
being said, the Board notes that in approaching this 
question, the United States Court of Veterans Appeals (Court) 
has held that a lay party is not competent to provide a 
medical diagnosis or express an opinion as to medical 
causation.  Moray v. Brown, 5 Vet. App. 211 (1993); Grotviett 
v. Brown, 5 Vet. App. 91 (1993).

In this case, as indicated above, it is contended by the 
veteran that he experiences visual problems, loss of teeth, 
and disequilibrium as secondary to residuals of carcinoma of 
the right carotid gland, to include as a result of cobalt 
radiation treatment.  Of record are numerous vision, dental, 
and neurological examinations in order to make a 
determination as to the nature and etiology of any visual 
impairment, dental disorder, or disequilibrium disorder.  
These examination are negative (or unequivocal) for any 
indication of any causal connection of these disorders and 
the service-connected disorder, except for the recent 
neurological examination, in which the examiner noted that it 
was possible that there was some degree of damage (regarding 
the veteran's decrease in balance) secondary to radiation 
treatment.  

In evaluating the probative value of these statements, the 
Board looks at the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators.  Id.

A review of the most recent examination reports from 1999 
shows that they were comprehensive and based on a complete 
examination of the veteran's claims file.  Therefore, based 
on all of the evidence of record, the Board must conclude 
that the weight of the evidence is clearly against the claim 
for service connection for visual problems and loss of teeth.

Additionally, the evidence of record does not indicate that 
the veteran's service-connected right parotid cancer 
residuals or cobalt radiation treatment exacerbate his 
nonservice connected visual complaints or loss of teeth.  
Thus, the Allen, supra, holding is of no avail to the 
veteran.

Simply stated, and in light of Allen, there is no medical 
evidence that counters or equals the overwhelming evidence 
that the veteran's visual complaints and loss of teeth were 
neither caused or aggravated by his service-connected 
postoperative resection of the right parotid gland, to 
include cobalt radiation treatment, or any other incident of 
service.  The evidence with regard to these questions is not 
in approximate balance, and thus the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.  
Accordingly, service connection for visual problems and loss 
of teeth as secondary to service-connected residuals of 
carcinoma of the right carotid gland is not warranted.

That being said, the evidence of record addressing the 
etiology of the veteran's disequilibrium includes a 1999 
opinion that some part of the veteran's disequilibrium, 
albeit a minor part, is due to radiation treatment for the 
service connected cancer.  Given the absence of specific and 
convincing evidence to the contrary, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
service connection for disequilibrium.  


ORDER

Service connection for visual problems is denied.  

Service connection for loss of teeth is denied.  

Service connection for disequilibrium is granted.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

